Citation Nr: 1137482	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for depressive disorder not otherwise specified (NOS) as aggravated by service-connected diabetes mellitus and assigned an initial 20 percent rating.  

In a rating decision dated in December 2009, the RO explained that a clear and unmistakable error was found in the December 2008 rating decision because while the Veteran's depression was evaluated as 70 percent disabling overall and evaluated as 50 percent disabling prior to the diagnosis of diabetes, the VA rating schedule does not have a "20 percent" rating for depressive disorder.  Therefore, the next higher, 30 percent, evaluation was assigned.

In June 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board has reviewed the entire record and finds that additional development is required before deciding the claim.

In the Veteran's April 2008 application for VA compensation for depression, she indicated that depression began in 1968 and that diabetes began in 2005.  The application and attachments were submitted by her service representative, who indicated in a separate letter that the Veteran was claiming service connection for diabetes mellitus with several secondary disabilities, including depression.  

The RO requested a VA diabetes mellitus examination, instructing the examiner to examine for diabetes mellitus and any associated disability resulting from diabetes.  Following VA diabetes mellitus and mental disorders examinations in August 2008, the RO awarded service connection for diabetes and assigned an initial 10 percent rating.  The RO also awarded service connection for depressive disorder on the basis that it was aggravated by diabetes mellitus, noting that VA treatment records showed that the Veteran had expressed feeling depressed to a social worker regarding the diagnosis of diabetes, as well as much rumination regarding her service in the Republic of Vietnam.

In a January 2009 notice of disagreement, the Veteran clarified that she was claiming service connection for depressive disorder separate from any connection to diabetes.  She described events during her service in Vietnam that reportedly contributed to her depression.  She also stated in June 2011 that she received treatment for depression in the late 1970s from the VA Outreach Clinic or Hospital in Wilmington, Delaware, explaining that she was diagnosed with "survivor syndrome" because she felt ashamed or guilty that she served in Vietnam without sustaining any injuries.  The AMC/RO should attempt to obtain all VA treatment records from Wilmington, Delaware from the late 1970s.

The Veteran should also be afforded an additional VA mental disorders examination to assess the current level of disability and to obtain a medical opinion as to whether her current psychiatric disorder is directly related to her military service.  The last VA mental disorders examination was performed in November 2008.

The Board notes that available service treatment records contain only an immunization record and separation reports of medical history and examination dated in August 1967.  In the separation report of medical history, the Veteran indicated that she had experienced loss of memory or amnesia and that her mother was insane.  Psychiatric findings on clinical evaluation were reported as normal.  Because the service treatment records folder appears to be incomplete, the AMC/RO should attempt to locate any additional service treatment records prior to the new VA mental disorders examination.  In addition, as service personnel records may contain evidence supporting the claim that the current depressive disorder is directly related to service, in addition to being aggravated by service-connected diabetes, the AMC/RO should attempt to obtain those records and associate them with the claims file.

The Board also finds that an additional VA mental disorders examination is required because the November 2008 examination report appears to contain several findings that are inconsistent with other medical and lay evidence of record.  For example, Global Assessment of Functioning (GAF) scores had consistently ranged from approximately 45 to 50, including on VA examination in August 2008 and in VA treatment records in July and December, shortly before and after the November 2008 examination.  However, in November 2008 the examining psychologist listed a GAF score of 20 in association with chronic suicidality and depression and impairment across all major domains of functioning.  Also, the Veteran has frequently described guilt regarding her service in Vietnam "without a cut or a scratch;" yet, the November 2008 examination report vaguely refers to "Vietnam-experienced traumas" and "traumatic memories from service in Vietnam."    

Similarly, though the examination report reflects that the Veteran was able to communicate about her family history, performance in school, pre-service job in an ice cream store, military duties as a recovery specialist driving a tow truck, medical history, psychiatric history, work history and retirement as a car mechanic and nail and electrolysis technician, the examiner characterized the Veteran as "in the constant grip of near catatonic depression."  He elaborated that the "severe, near catatonic depression" was associated with the Veteran's "conviction that she has no future due to her diagnosis of diabetes," which is currently evaluated as 10 percent disabling.  He added that the Veteran cannot even watch television and exclusively spends her time doing nothing other than sitting in a chair and dwelling on her difficult situation and lackluster future.  

Reported objective findings did not describe or reflect any catatonia, and in fact, detailed that the Veteran was fully oriented with unremarkable speech and rambling thought process on examination.  VA treatment records before and after the examination (in July 2008 and January 2009) also reflected that the Veteran found meaning and enjoyment caring for her dogs and driving a van for a veterans organization.  In a January 2011 VA mental health note, she stated that she meets a friend every morning for breakfast and they enjoy each other.  She also testified in June 2011 that she spends her days looking for arrowheads, doing woodworking, hanging out with her landowner, and helping with cattle.  In summary, the conclusion that the Veteran is "catatonic" does not appear to be supported by the record.

Finally, the AMC/RO should request the Veteran's complete SSA record as it appears to be relevant to the issue of depression.  Relevant ongoing VA treatment records dated since February 2011 should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate action to obtain any additional service treatment records and a complete copy of her service personnel records from appropriate sources using her previous legal name to conduct the search.  All records and/or responses received should be associated with the claims file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are received on a CD, the records should be printed and associated with the claims file prior to the scheduling of the VA examination.

3.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers both VA and private, that treated her for any psychiatric disorder.  After the Veteran has signed any appropriate releases, the indentified records should be obtained and associated with the claims folder.  

In addition, all VA treatment records from the Wilmington, Delaware VA Medical Center dated since the late 1970s and VA mental health treatment records from the Artesia VA CBOC dated since February 2011 should be requested.  All attempts to procure records should be documented in the file.  

If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review.

4.  After the above-requested records are received or determined to be unavailable, the AMC/RO should arrange for the Veteran to undergo a VA mental disorders examination.  All indicated tests and studies are to be performed, to include psychological testing if necessary.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The purpose of the examination and requested medical opinion is to determine whether the Veteran's depressive disorder, or any other diagnosed psychiatric disorder, is related to her military service and to provide a complete and accurate assessment of the current severity of her depressive disorder.  (To avoid confusion, the examiner should be notified that although the record shows the Veteran is already "service connected" for depression, she is only service connected for the degree that the depression is being aggravated by service-connected diabetes; service connection for depression has not been established by the RO as being related to service and an opinion on this point is necessary.)

Following a detailed review of the entire claims file and examination of the Veteran, the examiner should describe all symptomatology associated with the Veteran's depression and provide a Global Assessment of Functioning score.  The psychiatrist should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability (other than a personality disorder) arose during service or is otherwise related to any incident of service.  

A medical analysis and rationale must be included with the opinions.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


